DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on November 1, 2021, Applicant amended claims 19, 20, 24, 27, and 30-36.
Applicant cancelled claim 23.
In the non-final rejection of July 30, 2021, Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to the Disclosure. Applicant amended the Disclosure. Objection is withdrawn.
Examiner objected to claims 19, 20, 27, 30, 31, 33, 34, and 35. Applicant amended claims 19, 20, 27, 30, 31, 33, 34, and 35; however, Applicant did not address all of the objections. Objection is maintained.
Examiner rejected claims 36 and 37 under 35 U.S.C. 112(a). Applicant amended claim 36. Rejection is withdrawn.
Examiner rejected claims 23, 24, and 32-37 under 35 U.S.C. 112(b). Applicant cancelled claim 23, and amended claims 32 and 34-36; however, Applicant did not address all of the rejections. Rejection is maintained.
Examiner provisionally rejected claims 19-37 on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 16/483,142 (reference application). Applicant argued: With regard to the provisional double patenting rejection, given the fact that no claims have been found to be patentable in this application and the application cited as a basis for this rejection is still pending, filing of a Terminal Disclaimer is considered premature at this time as the claims finally approved in this application may be patentably distinct from those of the cited application (Remarks, page 7). Rejection is maintained.
Currently, claims 19-22 and 24-37 are under examination.

Claim Objections
Claims 33 and 35 are objected to because of the following informalities:  
	In regards to claim 33, lines 5-6, “a dose” should be changed to “the dose”.
	In regards to claim 35, line 3, “and” should be changed to “or” (In the non-final rejection of July 30, 2021, Examiner requested for Applicant to change “or” to “and”; however, upon further consideration, “at least one of the additional lock-out part or a track for guiding the engagement part” is acceptable claim language for requiring the additional lock-out part or a track).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 and 24-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 19, lines 9-10 recite: wherein the dose setting part is coupled to the drive member such that a relative movement “between” the dose setting part and the drive member is enabled; however, such is new matter not described in the Specification. The Specification (paragraph [0087]) recites: The splined engagement permanently prevents a rotational movement of the dose setting part 8 relative to the drive member 12, and the Specification (paragraph [0121]) recites: Accordingly, the dose setting part 8 is not located at a component which carries out relative movements to the drive member 12. Thus, it is understood from the Specification that a relative movement “between” the dose setting part and the drive member does not occur. Claims 20-22 and 24-35 are rejected by virtue of being dependent upon claim 19.
	In regards to claim 36, lines 12-13 recite: wherein the dose setting part is coupled to the drive member such that a relative movement “between” the dose setting part and the drive member is enabled; however, such is new matter not described in the Specification. The 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 and 24-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 19, lines 9-10 recite: wherein the dose setting part “is coupled to” the drive member such that a relative movement “between” the dose setting part and the drive member is enabled. If “the dose setting part is coupled to the drive member” means that the dose setting part and the drive member are fastened or fixed together, and relative movement “between” the dose setting part and the drive member is enabled after the dose setting part is coupled to the drive member, then it is unclear how relative movement “between” the dose setting part and the drive member can occur between coupled, fastened, or fixed together 
	In regards to claim 24, lines 1-2 recite: wherein the drive member “is in splined connection” with the dose setting part. Claim 24 depends upon claim 19. Claim 19, lines 9-10 recite: a relative movement “between” the dose setting part and the drive member is enabled. If “the drive member is in splined connection with the dose setting part” means that the dose setting part and the drive member are fastened or fixed together, then it is unclear how relative movement “between” the dose setting part and the drive member can occur between splined connected, fastened, or fixed together elements of the dose setting part and the drive member.
	In regards to claim 25, lines 1-2 recite: wherein the drive member “comprises the dose setting part”. Claim 25 depends upon claim 19. Claim 19, lines 9-10 recite: a relative movement “between” the dose setting part and the drive member is enabled. If “wherein the drive member comprises the dose setting part” means that the drive member and the dose setting part are the same element, then it is unclear how relative movement “between” the dose setting part and the drive member can occur between the dose setting part and the drive member which are the same element.
	In regards to claim 26, lines 1-2 recite: wherein the dose setting part “is permanently locked to” the drive member. Claim 26 depends upon claim 19. Claim 19, lines 9-10 recite: a relative movement “between” the dose setting part and the drive member is enabled. If “the dose setting part is permanently locked to the drive member”, then it is unclear how relative movement “between” the dose setting part and the drive member can occur between permanently locked elements of the dose setting part and the drive member.

	In regards to claim 32, line 2 recites “an engagement part”. Claim 32 depends upon claim 30, which now depends upon claim 27. Claim 27, line 4 recites “an engagement part”. It is unclear whether the two terms refer to the same component or to different components. Claims 33-35 are rejected by virtue of being dependent upon claim 32.
	In regards to claim 33, line 2 recites “a component permanently locked to the body”. Claim 33 depends upon claim 32, which depends upon claim 30, which now depends upon claim 27. Claim 27, line 5 recites “a component permanently locked to the body”. It is unclear whether the two terms refer to the same component or to different components. Claims 34 and 35 are rejected by virtue of being dependent upon claim 33.
	In regards to claim 34, the claim recites the limitation "the further lock-out part" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 34 now depends upon claim 33. Claim 33, line 3 recites “an additional lock-out part”. It is unclear whether the two terms refer to the same component or to different components. 
	In regards to claim 35, lines 3-4 recite “the engagement part”. Claim 35 now depends upon claim 33, which depends upon claim 32. Claim 32, line 2 recites “an engagement part”. Claim 32 depends upon claim 30, which now depends upon claim 27. Claim 27, line 4 recites “an engagement part”. It is unclear which engagement part is being referred to in claim 35, lines 3-4.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-22 and 24-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 18-30 of copending Application No. 16/483,142 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both applications’ claims at least recite An assembly/Assembly, a body, a dose setting part/dose setting sleeve, a piston rod/plunger, a drive member/drive sleeve, A medication delivery device/Medication delivery device, and the medication delivery device is an injection 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-22, 25-29, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (US 5,226,895).
	In regards to claim 19, Harris teaches an assembly (Figures 1-2) for a medication delivery device, comprising: 
a body (housing 12)
a user operated dose setting part (proximal portion 86) for selecting a size of a dose in a dose setting operation (column 4, lines 39-68)
a piston rod (plunger rod 56) configured to be moved axially without rotating for dispensing a medication in a dose dispensing operation (column 3, lines 60-64)(column 5, lines 8-11)
a drive member (cap 72 OR distal portion 74) directly coupled to the piston rod for driving the piston rod in the dose dispensing operation (Figure 2)
wherein the drive member moves in a proximal direction in the dose setting operation (column 4, lines 39-48)
wherein the dose setting part is coupled to the drive member (distal portion 74) such that a relative movement between the dose setting part and the drive member is enabled (column 4, lines 18-21 recites “A proximal end 82 of distal portion 74 is fixed to a distal end 84 of the proximal portion 86 of cap 72”, which is understood to mean that in the process of fixing or coupling the dose setting part 86 to the drive member 74, relative movement occurs between the dose setting part and the drive member)
	In regards to claim 20, Harris teaches wherein the drive member (cap 72) protrudes out of the body in the dose setting operation (Figure 2)(column 4, lines 39-48).  
	In regards to claim 21, Harris teaches wherein the drive member (cap 72 OR distal portion 74) is configured to rotate and move in an axial direction in the dose setting operation (column 4, lines 39-48).  
	In regards to claim 22, Harris teaches wherein the piston rod is threadedly engaged with the drive member (cap 72 OR distal portion 74) (column 4, lines 39-41).  
	In regards to claim 25, Harris teaches wherein the drive member (cap 72) comprises the dose setting part (Figure 1).
  	In regards to claim 26, Harris teaches wherein the dose setting part is permanently locked to the drive member (distal portion 74) (column 4, lines 18-21).
	In regards to claim 27, Harris teaches wherein the drive member (cap 72), in the dose dispensing operation, is configured to axially move in a distal direction while being prevented from rotating (column 5, lines 4-7), and wherein rotational movement of the drive member in the 
	In regards to claim 28, Harris teaches wherein the dose setting part comprises the engagement part (Figure 1).  
	In regards to claim 29, Harris teaches wherein the drive member (cap 72) comprises the engagement part (Figure 1).
	In regards to claim 36, Harris teaches a medication delivery device (Figures 1-2) comprising:
an assembly (Figures 1-2) having: 
a body (housing 12)
a user operated dose setting part (proximal portion 86) for selecting a size of a dose in a dose setting operation (column 4, lines 39-68)
a piston rod (plunger rod 56) configured to be moved axially without rotating for dispensing a medication in a dose dispensing operation (column 3, lines 60-64)(column 5, lines 8-11) 
a drive member (cap 72 OR distal portion 74) directly coupled to the piston rod for driving the piston rod in the dose dispensing operation (Figure 2)
wherein the drive member moves in a proximal direction in the dose setting operation (column 4, lines 39-48)
wherein the dose setting part is coupled to the drive member (distal portion 74) such that a relative movement between the dose setting part and the drive member is enabled (column 4, lines 18-21 recites “A proximal end 82 of distal portion 74 is fixed to a distal end 84 of the proximal portion 86 of cap 72”, 
wherein the medication delivery device is an injection device (Figures 1-2)
	In regards to claim 37, Harris teaches wherein the injection device is a variable-dose (column 2, lines 45-47)(column 4, lines 64-68), single-use device (column 2, lines 41-45 recites “the apparatus as a whole to be disposable”; thus, the apparatus is capable of being disposed of after a single use).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Harris, as applied to claim 19 above, and further in view of Bainton et al (WO 2015/032785).
	In regards to claim 24, Harris teaches wherein the drive member (distal portion 74) is fixed with the dose setting part (column 4, lines 18-21); however, Harris is silent about whether the drive member is in splined connection with the dose setting part. Bainton et al teaches an assembly (Figures 1-8) wherein a drive member (driver 40) is in splined connection (clutch features 7 and 61) with a dose setting part (dose setting member 70) (Figure 4)(page 21, lines 20-21). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive member, of the assembly of Harris, to be .

Claims 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Harris, as applied to claim 27 above, and further in view of Moser et al (US 2015/0250950).
	In regards to claim 30, Harris does not teach wherein the drive member or a component locked to the drive member comprises a prime-lock part, wherein the body or a component locked to the body comprises a further prime-lock part, and wherein the prime-lock part and the further prime-lock part directly or indirectly interact with each other, thereby preventing the dose setting operation prior to a priming operation. Moser et al teaches an assembly (Figures 29-42) wherein a drive member (actuating member 50) comprises a prime-lock part (blocking element 53), wherein a body (proximal casing portion 20) comprises a further prime-lock part (axial abutment of the casing 20), and wherein the prime-lock part and the further prime-lock part directly or indirectly interact with each other, thereby preventing a dose setting operation prior to a priming operation (paragraph [0225]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive member and the body, of the assembly of Harris, to comprise a prime-lock part and a further prime-lock part, respectively, as taught by Moser et al, as such will force an initial priming step to at least eliminate any axial clearance between the piston rod and a plunger and, preferably, to de-aerate a reservoir at least partially (paragraphs [0224][0225]).  

	In regards to claim 32, in the modified assembly of Harris and Moser et al, Harris does not teach wherein the prime-lock part is able to pass the further prime lock part or an engagement part in the dose setting operation. Moser et al teaches wherein the prime-lock part is able to pass the further prime lock part in the dose setting operation (paragraph [0225]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the prime-lock part, of the modified assembly of Harris and Moser et al, to be able to pass the further prime lock part in the dose setting operation, as taught by Moser et al, as such will allow for selection of a dosage which is smaller than the dosage which corresponds to the rotational position the drive member and dose setting part have arrived at directly at the end of the initial priming step (paragraph [0225]).
	In regards to claim 33, in the modified assembly of Harris and Moser et al, Harris does not teach wherein the drive member comprises a lock-out part and the body or a component 
	In regards to claim 34, in the modified assembly of Harris and Moser et al, Harris does not teach wherein the further lock-out part comprises a circumferential protrusion having an opening, wherein the lock-out part moves through the opening during the dose setting operation. Moser et al teaches wherein the further lock-out part comprises a circumferential protrusion (projection 7f, 7f) having an opening (lumen of dosing sleeve 7) (Figure 12b), wherein the opening moves around the lock-out part (projection at the distal end of the rotation limitation means 5e) during the dose setting operation (paragraph [0180]: A dose to be injected is defined by rotating the dosing sleeve 7 relative to the casing, in particular relative to the plunger rod guiding means so that the rotation limitation means is axially aligned with a dose defining groove 7e, 7e'.). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified assembly, of Harris and Moser et al, with the further lock-out part comprises a circumferential protrusion having an opening, wherein the opening moves around the lock-out part during the dose setting operation, as taught by Moser et al, as such a lock-out part and a further lock-out part will make it no longer possible to move the dose setting part back in the proximal direction relative to the body, and thus, the piston rod cannot be moved back in the proximal direction once the selected dose to be injected has been completely injected and re-using the injection device is therefore prevented, thus the injection device therefore preferably constitutes a single-use injection device (paragraph [0180]). However, Moser et al does not teach wherein the lock-out part moves through the opening during the dose setting operation, as Moser et al teaches wherein the opening moves around the lock-out part (projection at the distal end of the rotation limitation means 5e) during 
	In regards to claim 35, in the modified assembly of Harris and Moser et al, Harris teaches a non-return member (collar 28) for preventing a proximal movement of the piston rod (column 3, lines 65-68), wherein the non-return member comprises at least one of an additional lock-out part (prongs 71) and a track (noncylindrical opening 68) for guiding the engagement part (noncylindrical cross section of plunger rod 56).

Response to Arguments
Applicant's arguments filed November 1, 2021, have been fully considered but they are not persuasive:
	In regards to claim 19, Applicant argued: Regarding the anticipation rejection under section 102 based on the Harris disclosure, it is noted that the subject matter of claim 23 has now between the dose setting part and the drive member is enabled. As set out in Harris, column 4, lines 18 to 21, "a proximal end (82) of distal portion (74) [of cap (72)] is fixed to a distal end (84) of the proximal portion (86) of cap (72)". Accordingly, the alleged dose setting part and drive member of Harris cannot move relative to one another. Therefore, amended claim 19 is not anticipated by Harris (Remarks, page 7). Examiner disagrees. Harris teaches wherein the dose setting part 86 is coupled to the drive member 74 such that a relative movement between the dose setting part and the drive member is enabled (column 4, lines 18-21 recites “A proximal end 82 of distal portion 74 is fixed to a distal end 84 of the proximal portion 86 of cap 72”, which is understood to mean that in the process of fixing or coupling the dose setting part 86 to the drive member 74, relative movement occurs between the dose setting part and the drive member).
	In regards to claim 19, Applicant argued: The present invention provides a single-shot device, wherein the locking function (after medicament has been dispensed) is facilitated, in part, by the de-coupling and subsequent locking between the dose setting part and the drive member after medicament has been dispensed. Harris expressly discloses a device that can be re-used (see column 6, lines 55 to 68) and is clearly not concerned with providing a locking function after a single use, not least with the "distal portion (74)" or the "proximal portion (86)" "of cap (72)". As such, there exists no motivation to permit movement of "distal portion (74)" relative to the "proximal portion (86)", which are required to be fixed together so as to drive the plunger rod (via "distal portion (74)") by an amount that corresponds to the dose set (via "proximal portion (86)"). Accordingly, amended claim 19 is non-obvious (Remarks, page 7). Examiner disagrees. Claim 19 does not require “a single-shot device, wherein the locking function (after medicament 
	In regards to claim 36, Applicant argued: A corresponding amendment has been made to claim 36. Accordingly, claim 36 is novel and non-obvious for the same reasons as presented above (Remarks, page 7). Examiner disagrees and maintains the rejection of claim 36 for the same reasons as provided above with respect to claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783